1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
2                                                                  EASTERN DISTRICT OF WASHINGTON




3                        UNITED STATES DISTRICT COURT Jul 29, 2019
                        EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK    C



4
     SEAN M. DRIVER, a single person,          No. 2:19-cv-00107-SMJ
5
                               Plaintiff,      ORDER DISMISSING
6                                              PLAINTIFF’S FEDERAL CLAIMS
                  v.                           AND REMANDING CASE TO
7                                              STATE COURT
     SPOKANE COUNTY; JOHN
8    MCGRATH, Jail Director; and JOHN
     DOE,
9
                               Defendants.
10

11         Before the Court, without oral argument, is Plaintiff Sean M. Driver’s Notice

12   of Dismissal of Federal Claims and Motion to Remove Case to State Court, ECF

13   No. 9. Defendants Spokane County and John McGrath have not responded to the

14   motion within fourteen days of filing. See LCivR 7(c)(2)(B)(i), (e). Further,

15   Defendants have not served an answer or summary judgment motion. See Fed. R.

16   Civ. P. 41(a)(1)(A)(i).

17         Accordingly, IT IS HEREBY ORDERED:

18         1.     Plaintiff’s Notice of Dismissal of Federal Claims and Motion to

19                Remove Case to State Court, ECF No. 9, is GRANTED.

20         2.     All federal claims are DISMISSED WITHOUT PREJUDICE.


     ORDER DISMISSING PLAINTIFF’S FEDERAL CLAIMS AND REMANDING
     CASE TO STATE COURT - 1
1          3.     All remaining claims are REMANDED to the Spokane County

2                 Superior Court, case number 19-2-01012-32.

3          4.     All parties shall bear their own costs and attorneys’ fees, unless a

4                 subsequent court rules otherwise.

5          5.     All pending motions are DENIED AS MOOT.

6          6.     All hearings and other deadlines are STRICKEN.

7          7.     The Clerk’s Office is directed to CLOSE this file.

8          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

9    provide copies to all counsel.

10         DATED this 29th day of July 2019.

11                      _________________________
                        SALVADOR MENDOZA, JR.
12                      United States District Judge

13

14

15

16

17

18

19

20

     ORDER DISMISSING PLAINTIFF’S FEDERAL CLAIMS AND REMANDING
     CASE TO STATE COURT - 2
